The sole point decided by us in this case was that there was non-joinder of necessary parties plaintiff and that the trial judge erred in overruling counsel's motion to reopen the case for the purpose of filing their exception of non-joinder. We did not intend to, and did not, rule on any other point. The statements in the opinion with reference to a lease contract, the removal of shells, the digging of the ditch, and the cutting of trees were made for the sole purpose of showing plaintiffs' alleged cause of action. Such statements were not intended to indicate our opinion as to any fact relating to the merits of the case, and for that reason are not binding on either side.
Rehearing refused. *Page 714